     Case 3:19-cv-00516-MMD-WGC Document 50 Filed 02/18/21 Page 1 of 3


 1    Z. RYAN PAHNKE (NV9641)
      RAY QUINNEY & NEBEKER P.C.
 2    36 South State Street, Suite 1400
      Salt Lake City, Utah 84145-0385
 3
      Telephone: (801) 532-1500
 4    Email: rpahnke@rqn.com

 5    WAYNE O. KLOMP (NV10109)
      SNELL & WILMER
 6    50 W. Liberty St., St. 510
      Reno, Nevada, NV 89501
 7    Telephone: (775) 785-5440
      Email: wklomp@swlaw.com
 8
      Attorneys for Sagebrush 66
 9    Investment Company, Inc.

10                                 UNITED STATES DISTRICT COURT

11                            IN AND FOR THE DISTRICT OF NEVADA

12

13     PETROLEUM WHOLESALE, L.P.,
       a Texas limited partnership,
14                                                      Case No. 3:19-cv-00516-MMD-WGC
                     Plaintiff,
15
              vs.                                  STIPULATED MOTION AND ORDER TO
16                                                    MODIFY EXPERT DISCLOSURE
       SAGEBRUSH 66 INVESTMENT                      DEADLINES IN SCHEDULING ORDER
17     COMPANY, INC., a Nevada corporation,
       and DALE DERBIDGE, an individual,                        (Fourth Request)
18
                     Defendants.
19

20     SAGEBRUSH 66 INVESTMENT
       COMPANY, INC., a Nevada corporation,
21
                     Counterclaim Plaintiff,
22
             vs.
23

24     PETROLEUM WHOLESALE, L.P., a Texas
       limited partnership,
25
                     Counterclaim Defendant.
26

27

28


                                               PAGE 1
     Case 3:19-cv-00516-MMD-WGC Document 50 Filed 02/18/21 Page 2 of 3


 1           Pursuant to LR IA 6-1, the parties in this matter, Petroleum Wholesale, L.P., Sagebrush

 2    66 Investment Company, Inc., and Dale Derbidge, by and through counsel of record, hereby

 3    stipulate to and request that the Court extend the expert disclosure deadlines in the current

 4    scheduling order (Docket No. 39) in this matter for 16 days. The new deadlines are set forth

 5    below. While this is the parties’ fourth stipulation to extend discovery deadlines in this case, this

 6    request does not seek an extension of the discovery cut off date, dispositive motion deadline, or

 7    pretrial order deadline, but only seeks a short extension of the deadlines for expert disclosures

 8    within the remaining deadlines to accommodate a number of fact depositions.

 9           As required by LR 26-4, the parties include the following information to show good

10    cause for the requested extension. The parties are currently working to schedule a number of

11    fact depositions in this matter. Due to witness and counsel availability issues, most of the fact

12    depositions cannot be conducted until late March and early April, and the parties wish to

13    complete these fact depositions before expert disclosures.         In order to accommodate the

14    deposition schedule necessitated by witness and counsel availability, the parties have agreed to

15    postpone the expert disclosure deadlines for a couple of weeks to complete these fact

16    depositions. The parties submit that a brief extension of the expert disclosure deadlines, while

17    maintaining the discovery cut off deadline, will enable the parties to schedule and conduct a

18    number of fact depositions prior to making expert disclosures.

19           The proposed schedule for all remaining deadlines in this matter is below:

20           (1)     Discovery Cut Off: No later than Friday, May 21, 2021. (no change)
21           (2)     Expert Witness Disclosures: The disclosure of any primary expert witnesses shall

22    be made no later than: Wednesday, April 7, 2021. The disclosure of any rebuttal experts shall
23    be no later than: Friday, May 7, 2021.
24           (3)     Dispositive Motions: Dispositive motions shall be filed no later than: Monday,

25    June 21, 2021. (no change)
26           (4)     Pretrial Order. The Joint Pretrial Order (including FRCP 26(a)(3) disclosures by

27    the parties) shall be filed no later than: Monday, July 19, 2021. (no change) However, in the
28    event dispositive motions are filed, the date for filing and Joint Pretrial Order (including FRCP


                                                    PAGE 2
     Case 3:19-cv-00516-MMD-WGC Document 50 Filed 02/18/21 Page 3 of 3


 1    26(a)(3) disclosures) shall be suspended until 30 days after the Court issues a decision on the

 2    dispositive motions.

 3           DATED this 18th day of February, 2021.

 4

 5    RAY QUINNEY & NEBEKER P.C.

 6    /s/ Z. Ryan Pahnke
      Z. Ryan Pahnke, Esq.
 7            and
      Wayne O. Klomp, Esq.
 8
      SNELL & WILMER
 9    Attorneys for Sagebrush 66
      Investment Company, Inc.
10

11    ROBERTSON, JOHNSON MILLER & WILLIAMSON
12    /s/ Samantha J. Reviglio
13    Richard D. Williamson, Esq.
      Samantha J. Reviglio, Esq.
14    Attorneys for Petroleum Wholesale, L.P.

15
      WALLACE MILLSAP
16

17    /s/ Patrick Millsap
      F. McClure Wallace
18    Patrick Millsap
      Attorneys for Dale Derbidge
19

20    IT IS SO ORDERED.
21
             Dated this ____
                         18th day of _______________,
                                      February        2021.
22

23
                                                 ________________________________
24                                               UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                  PAGE 3
